Citation Nr: 1534010	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for traumatic brain injury (TBI).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

R. Giannecchini






INTRODUCTION

The Veteran had active military service from April 1980 to October 1981.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the course of the appeal period the Veteran had been represented.  In a June 2015 statement, the Veteran revoked the power-of- attorney he had granted to the representative and identified that he would be representing himself, pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran's service treatment records (STRs) reflect that in July 1980 he was evaluated for complaints of a right frontal headache and vertigo for two days.  The assessment was sinus congestion.  A January 1981 STR reflects the Veteran as having suffered an injury to his head from glass.  The injury appears only to have resulted in a forehead laceration.  The size of the laceration is not clearly identified as the STR notation is somewhat illegible.  The Board also notes that a medical examination at separation from service reflects a lack of complaints or clinical findings of depression or other psychiatric disorder, headaches, or TBI (or residuals associated with a TBI).  

The Veteran filed claims for service connection for headaches, for a TBI, and for depression in June 2011.  His available VA treatment records, dated from June 2011 to September 2011, reflect diagnoses for headaches and a number of psychiatric disorders.  Of note, a June 2, 2011 VA emergency department note reflects the Veteran's presentation to the emergency room and his complaints of chronic headache pain and that the headaches were likely multifactorial and associated with hypertension along with the depression and PTSD.  A June 2, 2011 VA mental health consult later that same day reflects the Veteran's report that he experienced a high speed car accident in 2009 and that the car accident caused head trauma and nerve damage.  The Veteran also reported that during service an attempt was made by two army medics to sexually assault him at knife point but that he had escaped by jumping out of a window.  

In a July 2011 duty to assist letter, the Veteran was advised of what was needed to substantiate his claims of service connection.  The letter did not include any discussion of PTSD and/or submitting information related to any stressor incident, to include military sexual trauma.  

Otherwise, in a September 2011 VA psychiatric assessment, the Veteran reported a history of head injury in service related to plated glass falling and striking him on the forehead, as well as a post-service motor vehicle accident in 2009.  The Veteran also recounted the attempted sexual assault by two army medics.  The assessment further documented that the Veteran had struggled with drug and alcohol abuse.  The VA clinician commented, in particular: 

[The Veteran] presents with a confused account of life experiences which he reports have resulted in his inability to work.  He reports traumatic experiences in the military with death of a friend from alcohol intoxication and from military sexual trauma.  He reports [two] head injuries[,] the second from a high speed car accident with resulting arm weakness, neck, back and head pain.  He reports paranoia and possible delusions which he thinks is related to "harassment" in the military.  He admits to a long history of [p]olysubstance dependence/abuse including IV drug use.  

In a November 2011 rating decision, the RO denied the Veteran's claims.  In particular, the rating decision reflected consideration of depression only and not PTSD or any other psychiatric disorder.  The Veteran appealed the RO's decision.  In a March 2013 statement of the case (SOC), the RO's consideration of the claim for depression included the following, 

The medical records from the [VAMC] show complaints of anger, depression, . . . and [PTSD].  You report having [PTSD] symptoms in part [secondary] to a high speed motor vehicle accident resulting in a head trauma in 2009 and ongoing nightmares related to the military sexual trauma [event] in which you report jumping from a secondary story window to safety.  

There is no evidence to show a depression or any mental disorder . . . occurred in [or] was caused by service.  

Here, it would appear to the Board that the RO, per the above noted SOC, is treating the Veteran's claim of service connection for depression as encompassing any identified psychiatric disability, to include PTSD.  As such, the Board has characterized the claim to reflect such consideration.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that Clemons stands for the proposition that a claim for service connection cannot be denied simply because a lay claimant is mistaken in his diagnosis but evidence exists of alternative conditions that fall within the scope of the claim.  As a result, VA is required to consider alternative current conditions within the scope of the filed claim and/or broadly construe claims.  

With the above in mind, the Board notes that the RO's July 2011 duty to assist letter, as noted previously, does not include any discussion of PTSD.  Additionally, where a stressor involves a personal assault, VA has additional notice and development duties; in particular, notifying a claimant that records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources could help substantiate the claim.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(5) (2014).  In the present case, therefore, it would be helpful to the Board if the RO issued the Veteran an additional duty to assist letter that specifically addresses a claim of service connection for PTSD, to include that claimed due to personal assault/military sexual trauma.  The Veteran's service personnel records, which are not currently of record, should also be obtained.  

The Board also notes that the Veteran submitted a May 2013 Social Security Administration (SSA) award letter and decision which identified his award of SSA disability benefits.  The SSA decision was very thorough and discussed the medical evidence considered in granting the Veteran's claim.  As the SSA records may contain additional evidence relevant to the Veteran's claims on appeal, the RO should attempt to obtain any available SSA records.  

Additionally, VA treatment records currently of record are dated no later than September 2011.  In a VA Form 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs), signed by the Veteran in June 2015, it was requested that the RO obtain VA treatment records dated "from 2011 to the [p]resent."  It does not appear that action has been taken regarding the Veteran's request nor has he submitted any such records.  It appears to the Board that the Veteran has continued to receive VA medical treatment since September 2011.  As such, available VA treatment records dated since September 2011 should be obtained.  

The Board also notes that the requirement for obtaining a VA examination is a low threshold.  In the present case, evidence associated with the Veteran's STRs references a head injury (due to plate glass reportedly hitting the Veteran's head resulting in a laceration) and also headaches (which were apparently related to nasal congestion).  In both instances, the references in service to a head injury (laceration) and headaches do not appear to be in any way connected with the Veteran's post-service complaints of headaches and/or a TBI (and its residuals).  In this regard, it appears the Veteran's motor vehicle accident in 2009 would be the likely source of any headaches and/or a TBI.  However, the Board is not considered qualified to make a medical determination, especially with regard to the presence or etiology of a condition, without supportive medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  At the same time, the VA clinician in June 2011, as noted above, identified hypertension, depression, and PTSD as the likely sources of the Veteran's headaches.  Otherwise, a June 2015 psychiatric DBQ, completed by a VA clinician, notes that the Veteran did not have a TBI.  

Nonetheless, in light of the need to remand the Veteran's claim for the development, above, plus the low threshold for obtaining a VA examination, it would be helpful to the Board if the Veteran was provided a VA examination to address his complaints of headaches (and head trauma) and the relationship, if any, to service.  

Finally, the Veteran's appeal was certified to the Board in January 2014 and the Board is noted to have received the Veteran's claims folder later that same month.  A review of the Veteran's VBMS file reveals that in a February 2015 letter to the Winston-Salem RO, the Veteran requested a copy of his claims folder.  In a March 2015 letter, VA's Records Management Center (RMC) in St. Louis, Missouri notified the Veteran that his February 2015 claims folder request was being acted upon.  A review of the Veteran's claims folder (to include his Virtual VA and VBMS electronic files) does not appear to reflect that the Veteran has received a copy of his claims folder.  The record on appeal does not reflect any notice or reference in the claims folder (to include Virtual VA and VBMS) that the Veteran has been provided a copy of his claims folder.  Therefore, the Veteran's February 2015 privacy request should be reviewed and a copy of the claims folder (to include any electronic file documents) should be sent to the Veteran, if warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify and document whether the Veteran has received a copy of his claims folder, as requested in February 2015.  If not, the Veteran should be provided a copy of his claims folder, to include any records in his electronic folder.  

2.  Provide the Veteran with appropriate notice related to his claim for PTSD, to include notice consistent with 38 C.F.R. § 3.304(f)(5) (2014) related to in-service personal assaults.  (Parenthetically, the Board notes that the Veteran has alleged that he suffers, in part, from PTSD as a result of being sexually assaulted at knife point by two army medics during active service.  The Veteran allegedly escaped during (or before) the sexual assault by jumping out a window.)

3.  Request that the Veteran identify any private or VA treatment he may have received for any psychiatric problem or disorder, headaches, or TBI.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system since September 2011.  If any records identified by the Veteran are not available, he should be notified of this fact in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

4.  Contact the SSA directly and request copies of all pertinent information considered by the Administrative Law Judge in awarding the Veteran SSA disability benefits.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

5.  Following completion of the above, and allowing a reasonable time to obtain any identified records, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his claimed headaches and TBI.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his claim.  See 38 C.F.R. § 3.655 (2014).)

The examiner is requested to obtain a detailed history of the Veteran's headaches and other symptoms that may be related to a claimed TBI, and is also requested to review the record, to include the Veteran's service treatment records, VA records, and SSA records (if obtained).  

[Of note, the Veteran's service treatment records (STR) reflect that in July 1980 he was evaluated for complaints of a right frontal headache and vertigo for two days.  The assessment was sinus congestion.  A January 1981 STR reflects that the Veteran suffered an injury to his head from glass.  The injury appears to consist only of a forehead laceration.  The size of the laceration is not readily apparent, based on the notation being somewhat illegible.  A medical examination at separation reflects a lack of complaints or clinical findings of headaches and/or a TBI or residuals associated with a TBI.  

Post service, a June 2, 2011 VA emergency department note reflects a clinician's impression that the Veteran had presented to the emergency room with chronic headache pain and that the headaches were likely multifactorial and included hypertension along with the psychiatric issues of depression and PTSD.  A June 2, 2011 VA mental health consult later that same day reflects the Veteran's report that he experienced a high speed car accident in 2009 and that the car accident caused head trauma and nerve damage.]

Following an examination and review of the evidence, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed headaches or TBI had its clinical onset during service or is otherwise related to service.  

A thorough explanation should be provided for the examiner's opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

6.  After the above has been completed, undertake any additional evidentiary development deemed appropriate, to include scheduling a VA psychiatric examination if warranted.  Then, re-adjudicate the claims on appeal, as are listed on the title page of this Remand.  If any of the benefit sought is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


